                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✁                           ✂                                                                                                   ✄                                                           ☎                                                               ✆                                                                                               ✝                                                                           ✂                                                           ✁                                                   ✄                                                       ✆                                                               ✞                                                                                                                           ✟                                                   ✄                                                                    ✠                                                                                   ✄                                                                       ✆                                                                       ✟                                                                                                       ✡                                                                                       ✠                                                                                                       ✂                                                                                                   ☛                                                                                                   ☞                                                                                                   ✝                                                                                                                       ✌                                                                       ✄                                                                                                   ✍                                                                                                   ✎                                                                                                                               ✍                                                                                   ✏                                                                                           ✝                                                                                               ☞                                                                   ✄                                                                               ✑                                                           ✏                                                   ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✄                                                               ☎                                                           ✆                                                                                           ✂                                                                               ✏                                                           ☞                                                                               ✄                                                               ☎                                                                           ✆                                                                           ☞                                                                       ✂                                                                                                            ✞                                                                                               ✁                       ✟                                                           ✄                                                                           ☞                                                                                       ✁                                       ✍                                                                                               ✄                                                                                                                                       ✏                                                                                                   ✑                                                                                                                       ✠                                                                                                                   ✒                                                                                       ✠                                                                                                               ✡                                                                                       ✠                                                                                           ✓                                                                                                                       ✠




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✂                                                                       ✏                                                                                       ☞                                                                           ✄                                                               ☎                                                                                ✆                                                                               ☞                                                           ✂                                                                                                                               ✞                                                                               ✁                                                       ✔                                                                                                           ✁                               ✟                                                                                           ✁                                           ✏                                                                                                               ✂




✁   ✕                                           ✖                               ✗                                       ✘                                                               ✓                                                                                           ✙                                       ✖                                   ✖                           ✘                                       ✚                                                               ✛                                                   ✜                                                       ✢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ✣




✠                       ✒                                                   ✒                                                       ✤                               ✟                                               ✄                                                               ✠                                                                           ☞                                                                                           ✓                                                                                               ✆                                                                   ✞                                                                                       ✁                                   ✍                                                                           ✠                                                                           ✒                                                       ✥                                               ✒                                                       ✒                                                                   ✍                                                                       ✦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ✣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ✫                                                                                                                                                                                                                                                                                   ✫                                                                                                                                                                                                                                                    

✆               ✁                   ✂                                                                           ✢                                               ✧                                                           ✧                                                                   ✤                                           ✧                                                                           ✧                                                               ✧                                                                                       ★                                                           ✩                                                       ✪                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✣                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✍                                                                                                           ✠                                                                                                           ✟                                                                           ✆                                                                                                                               ✂                                                                                       ✏                                                                                                           ✦                                                                                                                                                                           ✤                                       ✩                                                   ★                                           ✪                                                   ✬                                                                           ✤               ✍                                                           ☞                                   ✭




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ✣




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ✞                                                                                       ✘                                               ✮                                                       ✖                               ✛                                                       ✚                                   ✦                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ✣                                                                                                                                                                                                                                                                                                                                                                                                                                                       ✍                                                                                                           ☎                                                                                                           ✠                                                                                                               ✌                                                                   ✄                                                                   ✆                                                                                                   ☞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ✣




                                                                                                                                                                                                                                                ✯                                                                                               ✰                                                                               ✱                                                           ✲                                       ✰                                                                                               ✳                                                                                                               ✴                                                                       ✰                                                                           ✵                                                                                               ✶                                                               ✷                                                           ✸                                                                           ✹                                                                           ✷                                                                                       ✱                                                                                   ✰                                                                                                   ✺                                                                                                                               ✲                                       ✱                                                           ✻                                                                                            ✼                                                                                       ✵                                                                                   ✸                                                                                       ✺                                                                                                                                                               ✯                                                                                                                                                       ✰                                                                                                                   ✱                                                                                           ✲                                                               ✰                                                                                                           ✳                                                                                                                                                               ✴                                                                               ✰                                                                                                   ✵                                                                                                                                   ✴                                                                       ✲                                           ✳                                                                                   ✸                                                                   ✶                                                                                   ✼                                                       ✷                                               ✽                                                               ✵                                           ✷                                                           ✷




                                                                                                                                                                                                                                                                                                                        ✍                                                                               ✏                                                                   ✓                                                                                                   ✆                                                                           ✟                                                                                                                           ✂                                                                               ✏                                                                       ✾                                                                                                                                                   ✞                                                                   ✘                                               ✮                                                       ✖                               ✛                                           ✚                               ✥                                                                                           ✠                                                                       ✿                               ✿                                       ✤                                   ❀                                                                   ❁                   ❂                                                    ❃                                                                                                       ❄                                                                                                   ❅                                                           ❆                                                               ❇                                       ❈                                       ❂                                                           ❉                                           ❊                                                                                                                                   ❋                                                                               ❋                                                                                                   ●                                                                                                                   ❍                                                                                                               ■                                                           ❏                                                       ❄                                                                                                                               ❑                                                   ▲                                                                               ❂                                               ▼                                                                   ❁                                       ◆                                                       ❖                               ❊                                                                                                                                      ◗                                                                                       ❂                               ▼                                       ❆                                                                       ❁                       ❘                                       ❃                                       ❑                               ❙                               ❚                               ❘                                                                                       ❇               ❁           ❯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❵                                                               ❛

        ✕                                   ❲                                       ✘                                                   ✚                               ❳                                   ❨                   ❩                                               ✕                                                       ✘                                               ❲                                                                               ❬                                               ✛                                                                                                                       ✕                                                           ❳                                           ✘                                           ✿                               ✥                                                           ✙                                           ✕                                                   ❲                                                                           ❭                                                                               ✛                                               ❪                                                   ✘                                                               ❳                                                       ✜                                   ✛                                                       ✚                                                               ✿                           ✘                                                                   ✙                                                   ❪                                                   ✘                                                                                ✖                                   ✛                                                                                               ❫                                                                                           ❨                               ✖                               ✗                                                               ❲                                                               ✚                                   ✙                                                                               ❫                                                                                                                                               ❨                                               ✖                                                   ❳                                                                                               ✓                                                                                                                                           ✛                                                                                       ✖                                   ❨                                           ✛                                                               ✕                                                                                                           ✜                                           ✛                                                           ✚                                                                                               ✑                                                               ❨                               ✕                                               ✙                                           ✿                                                               ✞                                                       ✘                               ❬                                           ✚                   ✘                               ✘                                                           ❴                           ✞                                                           ✛                           ❬                                       ✦




❱                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ❱




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

❲       ✙                           ✖                   ✘                                           ❲                                                                           ✟                                                   ✘                                       ❜                                                       ✖                                   ✘                                           ❭                                                                   ✮                                                       ✘                                                           ✚                                                                           ★                                               ❝                                                   ✥                                                       ★                                               ✬                                                                                                       ✩                                               ✥                                               ❫                                                               ❨                           ✖                                       ✗                                               ✛                                                                                                   ✖                                                           ❜                                               ✚                           ✘                                       ❞                                                                                                               ❲                                                   ❨                           ❬                                                ✘                                                                               ✖                                           ✛                                                                       ❨                                       ✖                                   ❳                                                                               ✚                           ✘                                                                   ✜                               ❨                                                               ✿                       ❨                                           ✕                                                                           ❩                                                                                                   ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ❱                                                                                                                                                                                                                                                                                   ❱




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

                                                                                                                                                                                                                                        ☞                                                               ✘                                               ❳                                           ❜                                           ✘                                               ❬                                       ✖                                           ✜                                                                                                           ✿                   ✿                               ❡                                                                               ❳                                                                                       ✮                                                       ❭                                                                           ❨               ✖                                   ✖                       ✘                                           ❲                                                                                   ✛                                                           ✕                                                                   ✖                           ✗                                                   ❨                           ❳                                                           ✖                                       ✗                                                               ✘                                                                                                                                ✬                                                       ❢                   ❣                                                                   ❲                                                   ✙                                                           ❡                                                                                           ✛                                                   ✜                                                                           ✞                                                                                                               ✘                                                                           ❬                                                       ✘                                                                               ❭                                                                                                               ✮                                                                                   ✘                                                           ✚                                                               ✥                                                               ★                                                                   ✬                                                                                                                               ✩                                                                               ✦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❱                                                                                                                                                                                                                                                       ❱




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ❤                                               ✐                                           ❤                                                                           ❥                                                                                                               ❦                                                                               ❧                                                               ♠                                   ♥                                                                                                           ♦                                                                                                                   ♣                                                                       q                                                                                                           ❦                                               r                                                                           s                                       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ☛                                                                                                               ✆                                                                       ✔                                                                                                       ✁                                                           ✂                                                                                                                                                       ✞                                                                                                               ✦                                                                                   ☎                                                                                       ✆                                                                                           ✠                                                                                           ☞                                                                               ✞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ✠                                                                                                               ✖                       ✖                                       ✛                                                                           ✚                                                   ✕                                                                       ✘                                                                           ❡                                                                                                                       ✜                               ✛                                                                                               ✚                                                                       ✞                                                                                                           ✘                                               ✮                                                                       ✖                                   ✛                                                           ✚




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ☎                                                                                                   ✉                                                       ✈                                                                                       ✇                                                                                           ①                                                                                   ✥                                                                   ✠                                                                                                       ✇                                                                                           ②                                                                                                           ③                                                                                                                       ✞                                                                                                   ✠                                                                                               ✝                                                                                       ☞                                                                           ✏                                                               ✥                                                   ✒                                               ✒                                                   ✍




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ④                                                                                                                                       ④

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ✬                                                                                                                                                                                               ✾                                                                                                                                                       ❨                                   ✿                                       ✿                                               ❨                                                       ✙                                                       ❭                                                                                                               ❳                                                                                           ✠                                                                                               ❪                                                                   ✘                                                       ✕                                                                                                                   ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ❱




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ❵                                                                                                                                            

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ✌                                                                   ✙                                                                   ✚                                                   ⑤                                                                                                           ✌                                                                                       ✿                                           ✙                                                                       ⑥                                                                           ✙                                                       ✥                                                                               ✟                                                                                                                                                   ❨                       ✖                                       ✘                                                                                                                                                               ★




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ❱




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ④                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ☎                                                                                                                                                                       ✕                                                                       ✖                                           ❳                                                                   ❪                                                                       ❨                                       ✿                                               ✿                                           ✘                                                           ✥                                                                                       ✠                                                                                               ✿                                   ✙                                                   ✮                                                                           ✙                                                   ❭                                                                                                           ✙                                                                                                                                   ✪                                                       ✩                                       ✬




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ❱




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ④                                                                                                                                                                                                                                                                                                                                                                                       ✫                                                                                       ⑨                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ④                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ✄                                                                                   ✘                                                       ✿                                                           ✢                                                               ⑦                                                   ★                                                                                   ✪                                                                       ⑧                                                                               ✣                                                                                       ✪                                                                                                                                           ✪                                                                           ✤                               ✬                                                                           ✩                                                                                                                                                                                                                                                                                           ✑                                                   ✙                                       ⑩                                                           ✢                               ⑦                           ★                                       ✪                                       ⑧                                       ✣                               ✪                                                                                           ✪                           ✤                       ✬                                       ✩                                                                       ✩




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ⑤                                                       ✗                                                                               ✘                                                                       ✙                                                               ✚                                               ❲                                                                                   ❶                                                                                                                                       ✗                                                                   ✘                                                                                       ✙                                               ✚                                                   ❲                                                                       ✿                       ✙                                                               ❫                                                                                                               ✦           ❬                                                               ✛                                                       ❭




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ✽                                                           ✷                                                                                   ✵                                                               ✱                                                                           ✲                                                       ✴                                                               ✲                                       ✽                                                                                ✸                                                                                       ✱                                                           ✷                                                                                                                               ✰                                                                                   ✴                                                                                                                                       ❷                                                                   ✷                                                                                                           ✵                                                                                                           ✹                                                                                                                   ✲                                                       ✽                                                                                                       ✷




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                            ✁                                                       ✗                                           ✘                                                           ✚                                           ✘                                                   ✮                                                       ❡                                                                               ❬                                       ✘                                                   ✚                           ✖                           ❨                           ✜                               ❡                                                                           ✖                   ✗                                                       ✙                                               ✖                                                   ✛                                                       ✕                                                               ✖                                       ✗                                               ❨                       ❳                                                                           ✖                                           ✗                                                       ✘                                                                                                                                ✬                                                       ❢                       ❣                                                               ❲                                                       ✙                                                               ❡                                                                                   ✛                                                                       ✜                                                                                   ✞                                                                                                   ✘                                                           ❬                                                                               ✘                                                               ❭                                                                                                               ✮                                                                           ✘                                                               ✚                                                           ✥                                                                   ★                                                                       ✬                                                                                                                                   ✩                                                           ✥                                                                   ✁                                                               ❳                                               ✘                                               ✚                                   ❪                                           ✘                                           ❲                                                   ✙                                                           ❬                                   ✛                                   ❜                               ❡                                                       ✛                                                   ✜                               ✖                   ✗                                   ✘




                                        ✜                               ✛                                           ✚                                   ✘                                   ❩                                                       ✛                                       ❨                       ✕                                                               ❩                                                                           ✯                                                                                                       ✰                                                                                           ✱                                                                           ✲                                   ✰                                                                                           ✳                                                                                               ✴                                                   ✰                                                                               ✵                                                                                               ✶                                                                   ✷                                                                   ✸                                                                               ✹                                                                       ✷                                                                                                   ✱                                                                                       ✰                                                                                                   ✺                                                                                                                        ✲                                       ✱                                                                                   ✻                                                                                           ✼                                                                                           ✵                                                                                                       ✸                                                                                                   ✺                                                                                                                                                                                       ✯                                                                                                                                                       ✰                                                                                                                   ✱                                                                                               ✲                                                           ✰                                                                                               ✳                                                                                                                                       ✴                                                                   ✰                                                                                                               ✵                                                                                               ✴                                                           ✲                                   ✳                                               ✸                                                                   ✶                                                               ✼                                           ✷                                                               ✽                                                   ✵                                                   ✷                                           ✷




✛       ✕                                                       ✖                       ✗                                                       ✘                                                               ❜                                           ✙                                               ✚                                       ✖                           ❨                           ✘                                       ❳                                                               ✿                               ❨                                       ❳                                           ✖                                       ✘                                           ❲                                                                                   ✮                                                   ✘                                               ✿               ✛                                                       ❫                                                                                               ✙                                   ✕                                                   ❲                                                                               ✛                                                               ✕                                                                   ✖                           ✗                                                   ✘                                                                   ✙                                                   ✖                                           ✖                           ✙                                                   ❬                                           ✗                                                ✘                                                           ❲                                                                                   ❭                                                                                           ✙                                                   ✖                               ✚                                               ❨                           ⑩                                                                                                               ✮                                                               ❡                                                                                                                       ❲                                                                               ✘                                                       ❜                                                                               ✛                                                                                           ❳                                           ❨                                               ✖                                       ❨                                   ✕                                                                       ❩                                                                                       ✖                                               ✗                                                                   ✘                                                                                       ❳                                               ✙                                                           ❭                                                                   ✘                                                                           ❨                           ✕                                                       ✖                       ✗                                   ✘                                                           ✝                                           ✕                                           ❨               ✖                               ✘                       ❲                                                       ✟                                       ✖                   ✙                                   ✖                   ✘                   ❳




✓                               ✙                                           ❨                   ✿                               ✥                                                   ❜                                                   ✛                                               ❳                                       ✖                                   ✙                                           ❩                                               ✘                                                                           ❜                                                                       ✚                                       ✘                                                   ❜                                                   ✙                                               ❨                           ❲                                                                               ✙                                                       ✕                                       ❲                                                                                       ❜                                           ✚                               ✛                                                       ❜                                                               ✘                               ✚                                   ✿                   ❡                                                                                                   ✙                                           ❲                                                           ❲                                                               ✚                               ✘                                           ❳                                        ❳                                                   ✘                                               ❲                                                       ✥                                                                   ❪                                                                       ❨                               ✙                                                                                               ✘                                                       ✿                                           ✘                                                       ❬                                                                                       ✖                           ✚                                                   ✛                                                                       ✕                                                                       ❨                                                   ❬                                                                                                                   ❭                                                                                                                   ✙                                                                       ❨                                   ✿                                                                       ✙                                                                   ✖                                                                                   ✖                           ✗                                                                   ✘                                                                                               ✘                                           ✤                       ❭                                                                                   ✙                           ❨                       ✿                                                   ✙                                   ❲                                   ❲                           ✚                           ✘                               ❳                                       ❳                                               ✮                                   ✘                               ✿                   ✛                               ❫                                           ✥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ⑨

        ✕                                   ✿                       ✘                                       ❳                                       ❳                                                                   ✖                               ✗                                           ✘                                                                                       ❜                                               ✙                                       ✚                                       ✖                                   ❡                                                                                                       ✮                                                       ✘                                               ❨                           ✕                                                   ❩                                                                                   ❳                                       ✘                                           ✚                               ❪                                                   ✘                                   ❲                                                                                       ❨                           ❳                                                                           ✙                                                                                           ✚                                   ✘                               ❩                                                       ❨                                           ❳                                               ✖                               ✘                                           ✚                               ✘                                                    ❲                                                                                                           ❜                                               ✙                                                   ✚                                           ✖                               ❨                                   ❬                                               ❨                                                   ❜                                               ✙                                                                       ✕                                                                                   ✖                                                                                       ❨                                                   ✕                                                                                                                       ✖                                               ✗                                                                       ✘                                                                                                                               ✍                                                                                           ✓                                                                                                                                                           ✆                                                                   ✍                                                                                               ✑                                                                                                       ✟                                                   ❡                                                   ❳                               ✖                               ✘                           ❭                                                                                       ✜                               ✛                                       ✚                                           ✖                       ✗                                               ✘                                               ✝                                               ✕                                       ❨                   ✖                   ✘                       ❲




❱




❀           ❁               ❂                                       ❁                       ❅                                               ❯                                                       ❸                                                               ❂                                           ▼                                                           ❹                                               ❃                           ❙                                                   ❺                                                           ❁                           ❈                                                           ◗                                                                           ●                                                                           ❑                                                   ❙                                           ❃                               ❁                                                       ❻                               ❑                                               ❃                                                   ❁                   ❘                                                           ❅                                                                   ❼                                                           ❑                                                           ❃                                           ❁                       ❘                                           ❅                                                           ❃                                           ▼                                                                           ❽                                                                       ❇                            ❯                                                   ❁                               ❃                                           ❇                       ❈                                           ❁                                                                           ❑                                                   ❻                                                           ❾                                                                                                           ❉                                                   ❂                                                                                                                              ❂                                                                   ❿                                                                                                                       ❂                                                                       ❊                                                                       ❯                                                       ❅                                                                   ❃                                               ▲                                                                   ❇                                           ❈                                   ❅                                                                                                   ❘                                                                   ❂                                                           ❯                                                                                                                  ❅                                                   ❅                                       ▼                                                                           ❿                                                   ❂                               ❆                                           ❅                                                                              ◗                                                           ❂                                               ❏                                   ❼                                                   ❑                                   ❁                   ❇                   ❈                   ❅




❑       ❻                                                   ➀                                                               ❉                               ❅                                   ❈                                           ❁                           ❃                       ❑                                                           ▼                                                       ❇                   ❈                                                                                       ➁                                                                       ❇                               ❉                                           ❇                       ▼                                                       ❚                                                           ◆                                                                                   ❺                                               ❙                                               ❃                               ❯                                   ❙                                               ❂                                       ▼                                                       ❁                                                                               ❁                       ❑                                                                                               ➁                                                           ➂                                                               ❸                                                                                       ➃                                                                                               ➄                                                            ➅                                                       ➆                                                           ➇                                                                                                       ❨                                       ✕                                                                                                           ✙                                                               ❬                                           ❬                                                                               ✛                                                                       ✚                                           ❲                                                                                   ✙                                                               ✕                                                                       ❬                                                                           ✘                                                                                                                               ❫                                                                                                       ❨                                       ✖                                       ✗                                                                                                                           ❳                                                                                                           ✮                                                                   ❜                                                               ✙                                       ✚                           ✙                                           ❩                                                   ✚                                       ✙                       ❜                                           ✗                                                                       ✁                   ✁                   ✦                   ✡                                                           ✦                   ❝                                   ✦                                           ✛                                   ✜                                                       ✖                   ✗                       ✘




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ❱




●                   ❑                               ❙                                                   ❃                                   ❁                               ➈                           ❯                                                       ❾                                                                               ❆                                               ❿                                                                               ❇                       ▼                                                           ❇                           ❯                                                   ❁                                       ❃                           ❂                                                   ❁                           ❇                                   ▲                                           ❅                                                                   ➃                                                           ❃                               ❑                                           ❈                                           ❅                                               ❆                                                   ❙                                               ❃                                       ❅                               ❯                                                                       ❂                                                   ❯                                                               ❇                               ▼                                                               ❆                                                   ❇                               ❈                                           ❂                                                    ❁                                   ❅                                               ❆                                                                                                                                                      ❅                                                   ❉                                   ❑                                                       ➉                                                                                                                           ➊




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




Case 17-82507-CRJ11                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Doc 201                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Filed 12/10/18 Entered 12/10/18 17:01:14                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page 1 of 6
    ✳       ➋           ➌           ➍   ➎           ➏               ➐                           ➍   ➑       ➑                   ➒               ➏                   ➏               ➑   ➏               ➎               ➌           ➓           ➋               ➔               ➍                   ➎           →           ➑       ➑       ➣               ↔               →                   ➍   ➑           ➏           ↕           ➌           ➋           ➙




☞       ❨       ❬           ✗               ✙           ✚       ❲                   ✓                               ✡                   ✿               ❡       ✖       ✗                   ✘




☞       ❨       ❬           ✗               ✙           ✚       ❲           ➛               ✡                   ✿       ❡           ✖               ✗       ✘               ❶                               ✙               ✿       ✕                   ✮           ✙               ✦                       ❳           ❬               ✛               ✚       ✖       ❳           ✦       ❩               ✛           ❪           ✥       ❬           ✛                   ✚       ✖   ❭           ✙       ❨       ✿   ❲           ✘       ❬   ❶                       ✙               ✿   ✕                   ✮               ✙               ✦               ❳           ❬       ✛                               ✚       ✖       ❳           ✦   ❩           ✛           ❪




                                                                                                                                                                                                                                                                                            ❱                                                   ❱                                                                                                                   ❱                                                                                                                                                                                   ❱                                                   ❱




    ✳       ➋           ➌           ➍   ➎           ➏               ➐                           ➍   ➑       ➑                   ➒               ➏                   ↔                           →               ➍       ➑       ➏           ↕                           ➌               ➋               ➙




    ✸       ➑       ➑           ➜               →           ➓           ➌       ➍       ➏               ➝                   ➋               ➔                       ➌           ➞                   ➏               →                   ➌           ➌       →               ➎                   ➞                   ➏           ↕                   ↔               →           ➌       ➓               ➍           ➟           ➐               ➏           ➓           ➏       ➝           ➏   ➓       ➠       ➏           ↕           ➠           ➍   →                   ➡                       ➢       ❷               ➢               ✯                           →       ➍           ➑       ➢




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ❤       ✐           ❤               ❥                   ❦               ❧               ♠       ♥               ♦                   ♣               q               ❦           r               s       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ☛                   ✆                   ✔               ✁               ✂                           ✞                   ✦               ☎               ✆               ✠               ☞               ✞




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ★




Case 17-82507-CRJ11                                                                                                                                                                                                                                                                                                                 Doc 201                                                                                                                 Filed 12/10/18 Entered 12/10/18 17:01:14                                                                                                                                                                                                                                                                            Desc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Page 2 of 6
Label Matrix for local noticing         *American Express                      *De Lage Landen
1126-8                                  Attn: Bankruptcy Department            PO Box 41602
Case 17-82507-CRJ11                     20 Corporate Hills Dr.                 Philadelphia, PA 19101-1602
NORTHERN DISTRICT OF ALABAMA            Saint Charles, MO 63301-3749
Decatur
Mon Dec 10 16:48:39 CST 2018
(p)INTERNAL REVENUE SERVICE             *Invacare                              *Key Equipment
CENTRALIZED INSOLVENCY OPERATIONS       1320 Taylor St                         PO Box 74713
PO BOX 7346                             Elyria, OH 44035-6250                  Cleveland, OH 44194-0796
PHILADELPHIA PA 19101-7346


*MDA                                    *Navitas                               *On Deck Capital
P.O. Box 11407                          PO Box 935204                          901 N Stuart St. Ste. 700
Birmingham, AL 35246-0100               Atlanta, GA 31193-5204                 Dallas, TX 75266



*PIRS                                   *Pinnacle                              *Progress Bank
40 Exchange Place Ste. 403              PO Box 538535                          201 Williams Ave.
New York, NY 10005-2760                 Atlanta, GA 30353-8535                 Huntsville, AL 35801-4308



*Progress Bank                          *RESMED                                *TCF Equipment Finance
Attn: Bankruptcy Department             9001 Spectrum Blvd.                    PO Box 77077
201 Williams Avenue                     San Diego, CA 92123                    Minneapolis, MN 55480-7777
Huntsville, AL 35801-4308


*TCF National Bank                      *VGM Financial                         *Visa
PO Box 77077                            PO Box 77077                           PO Box 2988
Minneapolis, MN 55480-7777              Minneapolis, MN 55480-7777             Omaha, NE 68103-2988



*Wells Fargo                            AG Industries                          AMERICAN EXPRESS NATIONAL BANK
PO Box 51174                            3637 Scarlette Oak Blvd.               C/O BECKET AND LEE LLP
Los Angeles, CA 90051-5474              Saint Louis, MO 63122-6605             PO BOX 3001
                                                                               MALVERN, PA 19355-0701


AVG Technologies                        C Stephen Alexander                    All Star Medical, LLC
9300 Harris Corners Pkwy. Ste. 450.     2177 11th Court South                  P.O. Box 18947
Charlotte, NC 28269-3814                Birmingham, AL 35205-2805              Huntsville, AL 35804-8947



All-Star Real Estate                    Angela Stewart Ary                     Chad Wayne Ayres
POBox 506                               Heard, Ary & Dauro, LLC                Wilmer and Lee, P.A.
Huntsville, AL 35804-0506               303 Williams Avenue SW                 100 Washington Street, Ste 200
                                        Park Plaza Suite 921                   Huntsville,, AL 35801-4851
                                        Huntsville, AL 35801-6012

BSN                                     Balboa Capital Corporation             Balboa Capital Corporation
PO Box 751766                           2010 Main Street, 11th Floor           575 Anton Boulevard
Charlotte, NC 28275-1766                Irvine, CA 92614-8250                  12th Floor
                                                                               Costa Mesa, CA 92626-7169

              Case 17-82507-CRJ11     Doc 201     Filed 12/10/18 Entered 12/10/18 17:01:14        Desc
                                                      Page 3 of 6
Bank of America, N.A.                           Richard Blythe                         Richard M Blythe
PO Box 105658                                   BA Decatur                             United States Bankruptcy Administrator
Atlanta, GA 30348-5658                          P O Box 3045                           PO Box 3045
                                                Decatur, AL 35602-3045                 Decatur, AL 35602-3045


Briggs                                          C. Stephen Alexander                   Custom Communication
4900 University Ave Ste. 200 West               Atty. for Plaintiff                    3050 Guess Park Dr.
West Des Moines, IA 50266-6733                  2177 11th Court South                  Birmingham, AL 35215-8700
                                                Birmingham, AL 35205-2805


DRIVE                                           De Lage - Landen                       Dowdy
PO Box 842450                                   Vendor Finance Services                120 N 5th St.
Boston, MA 02284-2450                           1111 Old Eagle School Road             Gadsden, AL 35901-3772
                                                Wayne, PA 19087-1453


Essential Medical                               Essential Medical Supply, Inc          GE Capital
6420 Hazeltine National Dr.                     6420 Hazeltine National Drive          Attn: Bankruptcy Department
Orlando, FL 32822-5121                          Orlando, FL 32822-5121                 P.O. Box 740425
                                                                                       Atlanta, GA 30374-0425


Phil Garmon                                     Alexandra K. Garrett                   HSV Rent
2407 Memorail Pkwy.                             Silver Voit & Thompson                 2407 Holdings
Suite 1                                         4317 A Midmost Drive                   2407 Memorial Pkwy. Ste. 9
Huntsville, AL 35801-5655                       Mobile, AL 36609-5507                  Huntsville, AL 35801-5655


Kevin D. Heard                                  IMS                                    Internal Revenue Service
Heard, Ary & Dauro, LLC                         12600 Holiday Dr.                      P.O. Box 7346
303 Williams Avenue SW                          Alsip, IL 60803-3250                   Philadelphia, PA 19101-7346
Park Plaza Suite 921
Huntsville, AL 35801-6012

Insolvency Section Internal Revenue Service     Invacare Credit Corp                   JDL, LLC
801 Broadway                                    1320 Taylor Street                     PO Box 799
MDP 146, Room 285                               Elyria, OH 44035-6250                  Madison, AL 35758-0799
Nashville, TN 37203-3816


MDA Professional Group, PC                      MEDLIFT                                Magnolia Properties
P.O. Box 1188                                   PO Box 1249                            PO Box 457
Albertville, AL 35950-0019                      Calhoun City, MS 38916-1249            Albertville, AL 35950-0008



Nissan                                          Richard E. O’Neal                      Personnel Staffing, Inc.
POB 660366                                      Assistant U.S. Attorney                Knowles & Sullivan, LLC
Dallas, TX 75266-0366                           1801 4th Avenue North                  400 Broad Street, Suite 105
                                                Birmingham, AL 35203-2101              Gadsden, AL 35901-3774


Personnel Staffing, Inc.                        Phil Garmon                            Samuel Carlton Pierce
PO Box 172                                      PO Box 18947                           Baker Donelson
Gadsden, AL 35902-0172                          Huntsville, AL 35804-8947              420 20th Street, Suite 1400
                                                                                       Birmingham, AL 35203-3221

              Case 17-82507-CRJ11             Doc 201     Filed 12/10/18 Entered 12/10/18 17:01:14        Desc
                                                              Page 4 of 6
Pitcock                                  Progress Bank & Trust                      Progress Bank & Trust
5894 Murfreesboro Hwy                    c/o Chad W. Ayres                          201 Williams Avenue
Manchester, TN 37355-5201                Wilmer & Lee, P.A.                         Huntsville, AL 35801-4308
                                         P. O. Box 2168
                                         Huntsville, AL 35804-2168

Eric L. Pruitt                           ResMed Corp.                               Respironics
Baker Donelson Bearman, Caldwell & B     9001 Spectrum Center Blvd.                 PO Box 405740
1400 Wells Fargo Tower                   Attn: Credit and Collections               Atlanta, GA 30384-5700
420 North 20th Street                    San Diego, CA 92123-1438
Birmingham, AL 35203-5202

Respironics Inc./Phillips Healthcare     S. Dagnal Rowe                             SHELL
Marcy Hikida                             PO Box 2168                                PO Box 9001015
22100 Bothell Everett Highway            Huntsville, AL 35804-2168                  Louisville, KY 40290-1015
Bothell, WA 98021-8431


Secretary of the Treasury                Skinner Properties, LLC                    Skinner Properties, LLC
1500 Pennsylvania Ave., NW               Engel, Hairston & Johanson, P.C.           Engel, Hairston & Johanson, P.C.
Washington, DC 20220-0001                c/o Alto Lee Teague, IV                    C/o Alto Lee Teague, IV, Esq.
                                         P.O. Box 11405                             P.O. Box 11405
                                         Birmingham, AL 35202-1405                  Birmingham, AL 35202-1405

Smith Infiniti Huntsville                So Clean                                   Steering Committee
1010 Old Monrovia Rd.                    36 Town Forest Rd                          c/o Akin Gump Strauss Hauer & Feld LLP
Huntsville, AL 35806-3504                Oxford, MA 01540-2839                      One Bryant Park
                                                                                    Bank of America Tower
                                                                                    New York, NY 10036-6745

TCF National Bank                        Alto Lee Teague IV                         Tess
1111 W. San Maran Dr.                    Engel, Hairston and Johanson, P.C.         PO box 1916
Ste. A2 West                             P.O. Box 11405                             Gallatin, TN 37066-1916
Waterloo, IA 50701-8926                  Birmingham,, AL 35202-1405


Haley K Tucker                           U.S. Securities and Exchange Commission    UNIVERSAL FINANCIAL SYSTEMS, INC.
Knowles & Sullivan, LLC                  Regional Director, Branch of Reorganizat   5877 PINE AVE
400 Broad Street, Suite 105              Atlanta Regional Office, Suite 900         STE 200
Gadsden, AL 35901-3774                   950 East Paces Ferry Road                  CHINO HILLS, CA 91709-6543
                                         Atlanta, GA 30326-1180

United States Attorney                   United States Bankruptcy Administrator     Univ Fin System
Northern District of Alabama             Northern District of Alabama               PO Box 2439
1801 Fourth Avenue North                 1800 Fifth Avenue North                    Chino Hills, CA 91709-0082
Birmingham, AL 35203-2101                Birmingham, AL 35203-2111


VGM Financial                            Lawrence B Voit                            Weathers Properties
PO Box 7707                              Silver Voit & Thompson                     210 East Main St
Minneapolis, MN 55479-0001               4317-A Midmost Drive                       Albertville, AL 35950-1737
                                         Mobile, AL 36609-5507


Well Fargo Leasing                       Wells Fargo                                Wells Fargo Bank, N.A.
PO Box 105710                            PO Box 105710                              Small Business Lending Division
Atlanta, GA 30348-5710                   Atlanta, GA 30348-5710                     P.O. Box 29482
                                                                                    Phoenix, AZ 85038-9482

              Case 17-82507-CRJ11      Doc 201     Filed 12/10/18 Entered 12/10/18 17:01:14            Desc
                                                       Page 5 of 6
Wells Fargo Equipment Finance                        Wells Fargo Equipment Finance Inc.                   Wells Fargo Financial Leasing, Inc.
83 Wooster Heights Rd                                c/o Wells Fargo Bank, Leslie Lovelace                1010 Thomas Edison Blvd. SW
Danbury, CT 06810-7548                               301 S. Tryon Street, 16th Floor                      Cedar Rapids, IA 52404-8247
                                                     MAC D1130-161
                                                     Charlotte, NC 28282-1915

Wells Fargo Leasing
PO Box 105710
Atlanta, GA 30348-5710




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


*Department of Treasury
Internal Revenue Service
Attn: Bankruptcy Department
P.O. Box 249
Memphis, TN 38101




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)AMERICAN EXPRESS NATIONAL BANK                    (d)Invacare Credit Corp                              (d)TCF National Bank
C/O BECKET AND LEE LLP                               1320 Taylor Street                                   PO Box 77077
PO BOX 3001                                          Elyria OH 44035-6250                                 Minneapolis, MN 55480-7777
MALVERN PA 19355-0701


(d)TCF National Bank                                 (d)TCF National Bank                                 End of Label Matrix
Po Box 77077                                         Po Box 77077                                         Mailable recipients     93
Minneapolis, MN 55480-7777                           Minneapolis, MN 55480-7777                           Bypassed recipients      5
                                                                                                          Total                   98




              Case 17-82507-CRJ11               Doc 201        Filed 12/10/18 Entered 12/10/18 17:01:14                         Desc
                                                                   Page 6 of 6
